Citation Nr: 1623806	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-43 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for testicular cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the issue on appeal for further evidentiary development in May 2015.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Review of the Veteran's VA treatment records indicates that he has been treated by Dr. K., an oncologist, since at least April 2009.  Treatment records from Dr. K. dated prior February 2010 have not been associated with the claims file.  Additionally, in the report of a June 2015 VA examination, the examiner indicated he considered "input" from a Dr. Einhorn.  Dr. K. also indicated that he discussed the Veteran's case with Dr. Einhorn, including in February 2010.  The VA treatment records associated with the claims file do not contain any contributions from, or content of discussion with, Dr. Einhorn.  Remand is required to obtain a complete copy of the Veteran's VA treatment records.  38 C.F.R. § 3.159 (2015).

The record further indicates that the Veteran underwent an orchiectomy in January 2009, possibly through a private provider.  Moreover, he sought emergency treatment pertaining to his left testicle in December 2008 at Champlain Valley Physicians Hospital.  Records of the orchiectomy as well as the emergency treatment records, other than a discharge summary, have not been obtained.  Complete copies of all private treatment records must be requested.  Id.

Finally, a December 2009 VA mental health outpatient note indicated that the Veteran was applying for disability benefits administered by the Social Security Administration (SSA).  A copy of his SSA records has not yet been associated with the claims file.  See id.; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

If additional private treatment records or SSA records are obtained, further comment from the June 2015 VA examiner would be necessary in order to ensure that his opinion is based on all of the evidence of record.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  The AOJ must obtain a complete copy of all of the Veteran's VA treatment records.  Once the records are received the AOJ must review them to ensure that treatment records pertaining to Dr. K's discussions of the Veteran's case with Dr. Einhorn and any contributions from Dr. Einhorn are included.  

3.  The AOJ must send a letter to the Veteran requesting that he provide VA with authorization to obtain medical records from all private providers that have treated his testicular cancer, to include an orchiectomy operation report in January 2009 and emergency treatment records from Champlain Valley Physicians Hospital in December 2008.  After obtaining authorization from the Veteran, the AOJ must obtain the private treatment records and associate them with the claims file.

4.  ONLY IF additional treatment records or SSA records are received, the AOJ must ensure that the VA examiner who conducted the June 2015 VA examination is asked to review the claims file, to specifically include any additional private treatment records or SSA records and this remand, and to state whether any aspect of his opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's testicular cancer had its onset during active service, or is related to an in-service disease or injury, is changed.

If the examiner is not available, the AOJ must ensure that another equally qualified examiner is asked to review the entire record and to provide the requested opinion.  

The examiner must provide reasons for all opinions, addressing the medical evidence and the Veteran's reports.  Absent such supporting rationale, any opinion will be deemed inadequate.  

If further examination of the Veteran is recommended, the AOJ must ensure that this is arranged.

5.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case; allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




